Felton, C. J.
1. (a) In a workmen’s compensation case, the award of a single director becomes final where there is no application for a review filed with the full board within seven days from the date of notice of the single director’s award (American Mutual Liability Ins. Co. v. Lindsey, 63 Ga. App. 658, 11 S. E. 2d 512), and in such a case the full board is without jurisdiction to review the award. United States Casualty Co. v. Smith, 42 Ga. App. 774 (2) (157 S. E. 351); Fluellen v. Campbell Coal Co., 54 Ga. App. 355, 356 (2) (188 S. E. 54).
(6) Since the provision that an application for review must be made within seven days after notice of award is jurisdictional, it cannot be waived. Bank of Culloden v. Bank of Forsyth, 119 Ga. 351 (1) (46 S. E. 424); Johnson v. City of Atlanta, 9 Ga. App. 302 (70 S. E. 1120).
In that the application for review was not filed within the time prescribed by law, the full board was without jurisdiction to review the award.
*589Decided October 30, 1957.
Marcus B. Calhoun, Forester & Calhoun, for plaintiffs in error.
A. J. Whitehurst, contra.
The judgment of the superior court is reversed with direction that it reverse the full board’s award with instructions that the full board dismiss the application for review because the full board lacked jurisdiction to entertain such review.

Judgment reversed with direction.


Quillian and Nichols, JJ., concur.